IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,807-01


                        EX PARTE BRONSON WILLIAMS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-17383-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

robbery in exchange for deferred adjudication community supervision. On April 2, 2018, Applicant

was adjudicated guilty and sentenced to fifty years’ imprisonment.

        Applicant contends that his adjudication counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. Adjudication counsel has submitted an affidavit in which

he states that he provided Applicant with a copy of the Trial Court’s Certification Of Defendant’s

Right Of Appeal and told him that notice of appeal must be filed within 30 days of the date of
                                                                                                    2

sentencing, April 2, 2018. Adjudication counsel states that Applicant never advised him that he

wanted to appeal, and states that he had no further communication with Applicant until receipt of

this writ of habeas corpus. Adjudication counsel does not state that he asked Applicant whether he

wanted to appeal, or that he advised Applicant how to file notice of appeal or how to seek

appointment of appellate counsel.

       On May 16, 2018, more than thirty days from the date of sentencing and outside the time for

requesting an extension of time for filing the notice of appeal, Applicant filed a pro se notice of

appeal with the trial court. The trial court signed the Trial Court’s Certification Of Defendant’s

Right Of Appeal on June 13, 2018. On August 29, 2018 the Ninth Court of Appeals dismissed

Applicant’s appeal for want of jurisdiction because of the untimely filed notice of appeal.

       The trial court finds adjudication counsel’s affidavit to be credible, but finds that counsel’s

limited consultation with Applicant regarding his right to appeal and the appellate deadlines did not

satisfy counsel’s duty to assist Applicant in making an informed decision of whether to exercise that

right. See Jones v. State, 98 S.W.3d 700, 703 (Tex. Crim. App. 2003). The trial court notes that

adjudication counsel did not file a motion to withdraw from the representation, and finds that

Applicant’s belated filing of the pro se notice of appeal indicates that he did in fact want to appeal

from the adjudication. The trial court has determined that Applicant was denied his right to appeal

after adjudication through no fault of his own.

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 13-17383 from the Criminal District Court of Jefferson County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of
                                                                                                     3

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     June 26, 2019
Do not publish